         Case 3:21-mc-05004 Document 1 Filed 03/05/21 Page 1 of 2


                  FREEMAN LAW FIRM, INC.

                1107 ½ Tacoma Avenue South – Tacoma, WA 98402
       Tel: 253.383.4500 – fax: 253.383.4501 – sfreeman@freemanlawfirm.org


                                       March 5 2021


Via E-mail to:
newcases.tacoma@wawd.uscourts.gov

Clerk of the Court
United States District Court
Western District of Washington
1717 Pacific Avenue
Tacoma, Washington 98402

       Re:     Request for DMCA Subpoena to Namecheap, Inc.

Dear Clerk of the Court:

       Petitioner MG Premium Ltd (“MG”), through its undersigned counsel of record,
hereby respectfully requests that the Clerk of this Court issue a Subpoena pursuant to 17
U.S.C. § 512(h) to service provider Namecheap, Inc. to identify alleged infringers of
MG’s copyrighted material.

        MG is the owner of numerous copyrighted audiovisual works. In the course of
protecting its works, MG has determined that infringing copies of these works, posted at
the direction of individual users and without authorization from MG, appear on
Namecheap, Inc.’s websites “camwhores.tv; daftsex.com; fembed.com;ff-01.com; ff-
03.com; incestflix.com; javdoe.tv; noodlemagazine.com; porndish.com; porneq.com;
pornorips.com; pornve.com; pornxp.com; veporn.com; xmoviesforyou.net; and
yespornpleas.io.” Such infringements have been ongoing and MG has issued DMCA
notifications to Namecheap, Inc. DMCA Agent. All notifications have met the
requirements of 17 U.S.C. § 512(c)(3)(A) by setting forth, inter alia, a representative list
of the copyrighted works that have been infringed and the identification and location on
Namecheap, Inc.’s website of the infringing material. MG now seeks to obtain a DMCA
Subpoena to learn the identity of the individuals who are posting the infringing content.

        In order to fully comply with 17 U.S.C. 512(h) DMCA Subpoena requirements,
the following items are submitted concurrently with this letter request:

               •       Copies of notifications sent to Namecheap, Inc.’s DMCA Agent
               (attached as Exhibit B to the Declaration of MG’s Director, Andreas
               Alkiviades Andreou, and Exhibit C to the DMCA Subpoena);
         Case 3:21-mc-05004 Document 1 Filed 03/05/21 Page 2 of 2

Clerk of the Court
March 5, 2021
Page 2 of 2


                •        DMCA Subpoena (proposed); and,

                •       Sworn Declaration of Andreas Alkiviades Andreou, Director of
                MG, confirming that the purpose of the DMCA Subpoena is to obtain the
                identity of the alleged infringers for the single purpose of protecting MG’s
                rights under Title 17 of the United States Code.

        With all conditions for issuance of the DMCA Subpoena having been met, MG
therefore petitions the Clerk to issue and sign, in accordance with 17 U.S.C. § 512(h)(4),
the proposed DMCA Subpoena, and return it to the undersigned requester for delivery to
the service provider, Namecheap, Inc..

                                          Regards,

                                          s/ SpencerD. Freeman
                                          Spencer D. Freeman

SDF:sl
Attachments:
    •   Proposed DMCA Subpoena
    •   Sworn Declaration
    •   Notification of Claimed Infringements
         (attached to Subpoena and Declaration)
